Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Honorof, J.), rendered October 5, 2005, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
The defendant has raised no nonfrivolous issues in his supplemental pro se brief. The defendant’s waiver of his right to appeal precludes review of his challenges to the court’s denial of that branch of his pretrial motion which was to suppress his statement to the police (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Wager, 34 AD3d 505, 506 [2006]; People v Sanchez, 33 AD3d 633, 634 [2006]). Crane, J.P., Santucci, Florio, Dillon and Balkin, JJ., concur.